Putnam J.
delivered the opinion of the Court. The general rule in trover, that the measure of damages is the value of the articles at the time of the conversion, with interest until the time of the verdict, is established in this Commonwealth. Kennedy v. Whitwell, 4 Pick. 466. We are aware that it has been ruled differently by Abbott C. J., in Greening v. Wilkinson, 1 Carr. & P. 625 ; where he held, that the jury might find the value at any subsequent time. But we adhere to the value at the time, as a rule which works well: and its certainty is quite an equivalent for its occasional want of perfect exactness.
It is also well settled, that if the property for which the action is brought should be returned to and received by the plaintiff, it shall go in mitigation of damages. But if it became subjected to a charge after the conversion and before it was returned ; if, for example, the conversion were of a watch, which the defendant threw into a well, and the plaintiff hired a man to descend into the well and get it, the expense of reclaiming it should be deducted from the value, when returned. It is the charge that regulates the damages, as Thompson J. said in Murray v. Burling, 10 Johns. R. 176. As where one takes another’s horse and leaves him a* an inn, and the owner reclaims him, subject to the charge for his keeping. The damages are for the injury suffered, notwithstanding the owner has regained his property.
And we do not think this comes within the rule of not allowing counsel fees. The fee bill is to be considered as the legal compensation for the costs.
*4So that the true question is, whether the property for which this action was brought, and which has been returned and accepted, came into the hands of the plaintiffs subject to the charge of the reward offered by the plaintiffs.
It is contended for the defendant, that this would give to the plaintiffs a power to increase the damages at their discretion. And we know no reason, in the case, why it should not be so, confining the plaintiffs to the exercise of a sound discretion. The jury have settled that matter, and found that the reward was reasonable. We are therefore to presume that it was offered under a belief that it was necessary, and not with a view to oppress the defendants. The plaintiffs became liable to pay the reward on the production of the money which had been converted by the defendant, and so the instruction to the jury, that they should deduct the reward from the amount returned, was in our opinion correct.
Let the judgment be entered for the plaintiffs according to the verdict.